Citation Nr: 1420909	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-31 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether vacatur of the remand of the Board of Veterans' Appeals for a disability rating in excess of 10 percent for service-connected degenerative disc disease of the lumbosacral spine (back disability) issued on November 14, 2012 is warranted. 


REPRESENTATION

Appellant represented by:	Shannon L. Brewer of Hill & Ponton, P.A.


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran served on active duty from July 2000 to July 2006.  

This appeal originally came to the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, from an October 2009 rating decision.

In the November 14, 2012 decision, the Board denied entitlement to an effective date prior to August 10, 2009, for the grant of a 50 percent disability rating for obstructive sleep apnea, and remanded the issue of entitlement to a disability rating in excess of 10 percent for service-connected degenerative disc disease of the lumbosacral spine.  The vacatur, discussed below, addresses only the portion of the November 14, 2012 Board decision that remanded a disability rating in excess of 10 percent for service-connected back disability.  To be clear, the portion of the November 14, 2012 Board decision that denied entitlement to an effective date prior to August 10, 2009, for the grant of a 50 percent disability rating for obstructive sleep apnea is undisturbed.


FINDINGS OF FACT

1.  On June 6, 2011, the Board issued a decision remanding a disability rating in excess of 10 percent for service-connected back disability.

2.  As of November 14, 2012, no action had been undertaken regarding the remanded issue of a disability rating in excess of 10 percent for service-connected back disability.

3.  On November 14, 2012, the Board issued a decision remanding a disability rating in excess of 10 percent for service-connected back disability.

4.  The June 6, 2011 Board decision remanding a disability rating in excess of 10 percent for service-connected back disability is active as remanded to the RO, and the Board does not have jurisdiction over the claim.


CONCLUSION OF LAW

The criteria for vacatur of the portion of the November 14, 2012 Board decision remanding a disability rating in excess of 10 percent for service-connected back disability have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 20.904(a), 20.101, 20.200 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, where an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904(a).

On June 6, 2011, the Board issued a decision remanding a disability rating in excess of 10 percent for service-connected back disability.  As of November 14, 2012, no action had been undertaken regarding the remanded issue of a disability rating in excess of 10 percent for service-connected back disability.  To avoid further delay in this matter, the Board remanded the issue of a disability rating in excess of 10 percent for service-connected back disability in a November 14, 2012 decision.  Since the June 6, 2011 Board remand of a disability rating in excess of 10 percent for service-connected back disability remained active as remanded to the RO, the Board did not have jurisdiction over the claim.  38 C.F.R. §§ 20.101, 20.200 (2013) (defining Board's jurisdiction).



ORDER

The remand of the Board for a disability rating in excess of 10 percent for service-connected back disability, issued on November 14, 2012, is vacated.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


